                                                              Milwaukee Police Department
                                                              Police Administration Building
                                                              749 West State Street
                                                              MilwaUkee, Wisconsin 53233
                                                              http://www.milwaukee.gov/police


                                                              Alfonso Morales
                                                              Chief of Police

                                                              (414) 933-4444




                            PERSONNEL ORDER 2019- 21

                                    January 31, 2019

RE:         MODIFICATION OF DISCIPLINARY ACTION

            CAPTAIN OF POLICE JOHNNY C. SGRIGNUOLI (008383), Criminal
Investigation Bureau {HIDTA}, was suspended for two (2) working days without
pay for violation of the Department Code of Conduct, Core Value 1.00 -
Competence, Guiding Principle 1.03 as follows: Failing to use time to
accomplish the mission of the department and suspended for three (3) working
days without pay for violation of the Department Code of Conduct, Core Value
3.00 - Integrity; Guiding Principle 3.06 as follows: Use of official position to
unnecessarily interfere in the personal business of another. (Personnel Order
2017-89, promulgated August 16, 2017.) The Chief has decided to reduce the
discipline imposed.


            Accordingly, pursuant to Personnel Order 2017-89, the Chief has decided
that the two (2) day suspension without pay and the corresponding charge shall
be rescinded, and the three (3) day suspension shall be reduced to an Official
Reprimand. It is further ordered that CAPTAIN OF POLICE JOHNNY C.
SGRIGNUOLI be made whole for the five (5) days pay and benefits, computed
on the basis of his pay in effect at the time the suspension was imposed.




AM:map
(17-0015)
                                                  tt!::!:::
                                                   CHIEF OF POLICE




  Case 2:16-cv-01089-WED Filed 07/12/19 Page 1 of 1 Document 96-7                               Ex. 30
